Citation Nr: 9912346	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-41 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1984. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issues of entitlement to service 
connection for arthritis of both elbows.  During the pendency 
of the appeal, the RO granted service connection for 
olecranon spur of the right elbow and olecranon spur of the 
left elbow, each evaluated as noncompensably disabling in 
August 1998.  The veteran was notified and did not file a 
notice of disagreement.  Therefore, the issue for appellate 
review is limited to the procedurally prepared and certified 
issue of entitlement to service connection for arthritis of 
the hips.  See Grantham v. Brown, 114 F.3d 1156 (1997).  


FINDING OF FACT

The claim for service connection for arthritis of the hips is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for arthritis of the hips is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for any complaints, 
findings, treatment or diagnosis of arthritis of the hips.  

VA examinations in December 1986 and April 1989 are also 
negative for complaints or findings of arthritis of the hips.  

VA medical records dated from 1990 to 1995 show that the 
veteran was seen in January 1991 for complaint of recurrent 
right hip pain, especially with weather change.  Physical 
examination revealed a tender right hip.  A leg raising test 
was negative.  There was full range of motion.  The 
assessment was arthralgia of the right hip.  A report of VA 
examination in February 1991 noted that there was no 
limitation of motion of the hips.  A clinical entry in June 
1991 indicated that the veteran had received a transcutaneous 
electrical nerve stimulating (TENS) unit for right hip pain.  
X-rays of the hips in January 1982 were normal.  Thereafter, 
the records show complaints of and treatment for multiple 
joint pain, including the hips.  

In December 1996, the veteran testified that since discharge 
from service he had not sustained any injuries of his hips.  
He stated that a magnetic resonance imaging (MRI) conducted 
in 1984 showed degenerative joint disease of multiple joints.  
He also stated that he was diagnosed with rheumatoid 
arthritis about 2 years earlier.  He indicated, however, that 
the latest laboratory tests were negative as to a finding of 
rheumatoid arthritis.  See December 1996 hearing transcript.  

On VA examination completed in February 1997, the veteran 
complained of total body joint pain.  He felt he had 
osteoarthritis in his left hip.  He denied having any injury 
involving the hips in service.  X-rays of the hips showed 
normally preserved joints with no fracture, dislocation, 
destructive lesion, or joint effusion.  The diagnosis was 
normal hip examination.  

VA examination in April 1998 noted that the veteran was 
nontender in his joints.  Range of motion of the hips was 
normal.  A whole body scan reported no evidence of 
degenerative changes in either hip.  The diagnosis was 
bilateral hip arthralgias, without functional impairment.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
at 81.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service (or service-connected) injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for a disability which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted on a presumptive basis for certain diseases, 
including arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.307, 3.309(a) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the mater, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.

Analysis

The veteran has produced no probative or credible evidence 
that would show that he currently suffers from arthritis of 
the hips.  In this regard, the Board notes that while it is 
undisputed that the veteran has been seen on various 
occasions during post service years for pain in his hips, X-
rays taken in 1992, 1997 and 1998 have not revealed any 
degenerative changes in the hips.  The most recent VA 
examinations in February 1997 and April 1998 disclosed that 
the veteran's hips were normal.  

In the absence of a finding of a present disability that can 
be related to service, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The Board rejects the veteran's assertions of present 
disability attributable to service or a service-connected 
disability as probative of a well-grounded claim.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court) held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted by the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
arthritis of the hips.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well-ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 136 F.3d 1464 
(Fed. Cir. 1997).

Given the veteran's failure to submit a well-grounded claim, 
the Board finds that the benefit of the doubt doctrine does 
not apply to his case.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for arthritis of 
the hips, VA has no duty to assist the appellant in 
developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arthritis of the hips, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

